Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-12-00050-CV

                                      Mario Jesus OBREGON,
                                             Appellant

                                                v.

                               Mateo Ezequiel VALIENTE-SOLIS,
                                            Appellee

                    From the 341st Judicial District Court, Webb County, Texas
                              Trial Court No. 2009CVQ000212-D3
                        Honorable Elma T. Salinas Ender, Judge Presiding

PER CURIAM

Sitting:         Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: November 14, 2012

DISMISSED FOR WANT OF PROSECUTION

           Mario Jesus Obregon appealed the trial court’s judgment rendered on December 12,

2011. Obregon’s brief was originally due on September 15, 2012. On October 1, 2012, we

ordered Obregon to show cause in writing by October 16, 2012 why this appeal should not be

dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a). To date, Obregon has filed

neither his appellant’s brief nor a response to our show cause order. We therefore order this

appeal dismissed for want of prosecution. See id.; see also TEX. R. APP. P. 42.3(c) (court may


created on: November 8, 2012
                                                                           04-12-00050-CV


dismiss appeal because appellant has failed to comply with a court order within the time

provided).



                                           PER CURIAM




                                          -2-